The appellant was convicted of perjury, and his punishment assessed at two years' confinement in the penitentiary.
The record is before us without statement of facts or bills of exception. The indictment appears regular, and all proceedings thereunder are proper.
It appears, however, that the trial was had on a plea of guilty before the trial court. The sentence, however, recites that the defendant was assessed a penalty of two years' confinement in the penitentiary by the verdict of the jury. This portion of such sentence should be reformed to show that such penalty was assessed by the court, and after the sentence being thus reformed, this judgment is affirmed.